


December 31, 2007

Globecomm Systems Inc.

45 Oser Avenue

Hauppauge, NY 11788

Re:

$50,000,000 line of credit

$10,000,000 foreign exchange line

Gentlemen :

Citibank, N.A. (“Citibank”) is pleased to advise you it holds available for
Globecomm Systems Inc. (the “Borrower”), a corporation organized and in good
standing under the laws of the State of Delaware, (i) a line of credit in the
amount of $50,000,000 (the “Line”) and (ii) a foreign exchange line in the
amount of $10,000,000 (the “F/X Line” together with the Line being collectively,
the “Credit Facilities”), subject to the following terms and conditions:

 

1.

Description of the Line:

There shall be available under the Line the following sublimits:

(a) Direct Loans in the amount of $7,500,000: Loans provided under the Line
shall be evidenced by Citibank’s Master Note (the “Note”) in the principal
amount of $7,500,000. Each advance thereunder shall bear interest at a rate to
be elected by the Borrower at the time of each request for an advance equal to
either:

(i) Prime Rate Option: A rate of interest equal to the prime rate of interest as
published in the Money Rates column of the Wall Street Journal from time to time
(the “Prime Rate”). Any change in the Prime Rate shall take effect on the date
of the change in the Prime Rate, or

(ii) LIBOR Rate Option: A rate of interest equal to the LIBOR Rate, as such term
is defined in the Note, plus a margin of 175 basis points for interest periods
of 30, 60 or 90 days.

Interest on the unpaid principal balance of the Note from time to time
outstanding shall be payable monthly in arrears commencing on the first day of
the month following the date of the first advance under the Note. Any advance
under the Line made at the discretion of Citibank shall be in an amount not less
than $100,000 for Prime Rate advances and $500,000 for LIBOR Rate advances.

In the case of a Prime Rate advance, such advance may be prepaid, in whole or in
part, in increments of not less than $100,000, without premium or penalty.

 

 

--------------------------------------------------------------------------------






The Borrower agrees to indemnify Citibank and hold Citibank harmless from any
loss or expense that Citibank may sustain or incur, as more particularly
described in the Note should the Borrower make any prepayment of the principal
of an advance hereunder bearing interest at the LIBOR Rate or in the event of a
default by the Borrower in the payment or performance of any terms of the Note
or this line letter.

(b) Commercial letters of credit (each, an “L/C” and collectively, the “L/Cs”)
in the aggregate amount of $20,000,000. The maximum tenor for each L/C shall be
one year. Each L/C issued under the Line shall be governed by the terms and
conditions set forth in Citibank’s Master Letter of Credit Agreement. There
shall be payable in respect of each L/C, a fee equal to 1/4% upon the opening
and 1/4% upon the presentation of documents thereunder together with Citibank’s
fees and charges therewith.

(c) Standby letters of credit (each, an “SBLC and collectively, the “SBLCs”) in
the aggregate amount of $30,000,000. SBLCs shall be evidenced by Citibank’s
Letter of Credit Agreement for Standby Letters of Credit. There shall be payable
in respect of each SBLC, a fee equal to: (i) 1% per annum for SBLCs secured by
collateral other than cash or cash equivalents and (ii) ½ of 1% per annum for
SBLCs secured by cash or cash equivalent collateral together with Citibank’s
fees and charges therewith. Each SBLC shall expire not more than three (3) years
after its issuance but shall automatically renew for successive one-year
periods, unless notice of intended termination is delivered by either the
Borrower or Citibank.

The expiry of any SBLC or L/C issued under the Line may, consistent with the
terms hereof, exceed the Expiration Date, as defined below.

In the event that there are any SBLCs or L/Cs outstanding past the Expiration
Date and Citibank or the Borrower shall have decided not to renew the Line, all
such outstanding L/Cs and SBLCs must be promptly cash secured by the Borrower or
Citibank indemnified by a new lender pursuant to an indemnification agreement
reasonably satisfactory in all respects to Citibank.

(d) Term Loan Line for term loans (the “Acquisition Line Sublimit”) in the
aggregate amount of $25,000,000.

Each term loan under the Acquisition Line Sublimit shall be evidenced by
Citibank’s Commercial Note (the “Term Note”) in the amount of each term loan
thereunder and shall bear interest at a rate equal to either (i) the Prime Rate;
any change in the Prime Rate shall take effect on the date of the change in the
Prime Rate or (ii) a rate of interest equal to the LIBOR Rate, as such term is
defined in the Note, plus a margin of 200 basis points for interest periods of
30, 60 or 90 days. Each term loan shall mature not more than five (5) years
after its funding and shall be repayable in equal consecutive monthly principal
installments plus interest. The principal amount of any term loans shall not
exceed ninety percent (90%) of the purchase price of such acquisition.

The purpose of the Acquisition Line Sublimit shall be to provide financing for
specific acquisition targets (“Targets”).

 

 

2

 

--------------------------------------------------------------------------------






 

2.

Description of F/X Line:

The F/X Line shall be available for spot and forward contracts of foreign
currencies, subject to a maximum daily delivery risk in the amount of
$3,000,000. The F/X Line shall be evidenced by such agreements and documents as
Citibank or any of its affiliates that shall process foreign exchange
transactions on behalf of Citibank shall reasonably require from time to time.

3.          Uncommitted/Expiration: The Borrower acknowledges and agrees that
the Credit Facilities are uncommitted and requests for advances or extensions of
credit thereunder shall be approved in the discretion of Citibank, which may
refuse to make an extension of credit under the Credit Facilities at any time
without prior notice to the Borrower, and that the performance or compliance by
the Borrower of the agreements contained in this letter, or in any other
document or agreement evidencing or securing such advances or extensions of
credit, shall not obligate Citibank to make an advance or provide an extension
of credit thereunder.

Subject to the terms and conditions hereof, the Credit Facilities shall be
available until December 31, 2008 (the “Expiration Date”).

 

4.

Guarantors:

Repayment of all loans, extensions of credit and financial accommodations
provided under the Credit Facilities together with interest and costs thereon
shall be guaranteed by Globecomm Network Services Corporation (“GNSC”), GSI
Properties Corp. (“GSI”), Globecomm Services Maryland LLC (“GSM”), Lyman
Maryland Properties, LLC (“LMP”) and Turbo Logic Associates, LLC (“TLA”)
(collectively, the “Guarantors”) pursuant to Citibank’s Guarantee of All
Liability (the “Guarantee”). In addition, the Line shall be guaranteed by all
subsidiaries hereafter formed or acquired by the Borrower and each such new
subsidiary shall execute promptly after request therefor a Guarantee.

 

5.

Purpose of the Line:

The purpose of the Line shall be to provide guarantees for bids/performance on
contracts to facilitate trade, to finance acquisitions and to support the
Borrower’s general working capital needs.

6.          Security for the Credit Facilities:

The Credit Facilities shall be secured by a first priority security interest in
all assets and personal property of the Borrower, GNSC, GSM, LMP and TLA
pursuant to Citibank’s General Security Agreement and duly filed UCC-1 Financing
Statements.

 

 

3

 

--------------------------------------------------------------------------------






 

7.

Conditions Precedent:

Prior to the Borrower’s initial request for an advance or financial
accommodation under the Credit Facilities, it shall have provided to Citibank,
if it has not already done so:

(i) A copy of the resolutions passed by the Borrower’s Board of Directors
certified by its Secretary as being in full force and effect authorizing the
borrowing described herein and the execution of all documents and agreements
required by Citibank to evidence and secure the Credit Facilities;

(ii) A copy of the resolutions passed by each Guarantor’s Board of Directors or
other governing body, as applicable, certified by the Secretary of such
Guarantor as being in full force and effect authorizing the guarantee described
herein and the execution of all documents and agreements required by Citibank to
evidence and secure the guarantee;

(iii) Copies of the certificates of incorporation or articles of organization of
the Borrower and each Guarantor, as the case may be; and

Prior to the Borrower’s request for a term loan under the Acquisition Line
Sublimit:

a) the Borrower shall have provided to Citibank the following:

(i) Current satisfactory projections for each fiscal year through the maturity
of the term of each term loan, which projections shall reflect compliance with
all covenants of this Line Letter, each Note and all related loan documents. The
projections shall include in form and substance reasonably satisfactory to
Citibank a “break-out” of the historical business of the Borrower and the
Target, including assumptions used and explanations of synergies anticipated.

(ii) A written statement that the acquisition is a “Permitted Acquisition.”
Permitted Acquisition shall mean an acquisition by the Borrower or any
subsidiary of the Borrower by merger, by consolidation or by purchase of a
voting majority of the stock of a Target, the purchase of all or substantially
all of the assets of a Target.

In addition, each Permitted Acquisition shall be subject to the following terms
and conditions:

a) Total consideration for the Permitted Acquisition(s) does not exceed
$25,000,000 for the term of the Line.

b) The Borrower and its subsidiaries shall not have closed more than two (2)
acquisitions in any twelve (12) month period (excluding the heretofore completed
May 2007 acquisition).

c) Each Permitted Acquisition involves a domestic Target.

 

 

4

 

--------------------------------------------------------------------------------






d) The Target offers products and deliver services substantially similar to
those currently provided by the Borrower and its subsidiaries, as reasonably
determined by Citibank.

e) Permitted Acquisitions must be considered “non-hostile”.

f) The Target shall not demonstrate a negative earnings before interest, taxes,
depreciation and amortization for the most recently concluded four consecutive
quarterly periods and the Target combined with the Borrower must demonstrate
pro-forma covenant compliance based on projections reasonably satisfactory to
Citibank matching the life of the term loan.

 

8.

Financial Reporting:

The Borrower shall provide to Citibank:

(i) As soon as available, but in any event within seventy five (75) days after
the last day of each fiscal year, a copy of the signed10-K report filed or to be
filed with the Securities and Exchange Commission (“SEC”).

(ii) As soon as available, but in any event within sixty (60) days after the end
of each fiscal quarter, a copy of the signed 10-Q report filed or to be filed
with the SEC.

(iii) Such other financial or additional information as Citibank may from time
to time reasonably request.

 

9.

Special Requirements:

a. The Borrower agrees to maintain at the end of each fiscal quarter:

(i) a minimum capital base (the sum of capital surplus, earned surplus, capital
stock and such other items as are allowable under generally accepted accounting
principles and subordinated liabilities minus deferred charges, intangibles,
investments in non-guaranteeing affiliates, receivables due from stockholders,
officers or affiliates, and treasury stock) in an amount not less than the sum
of (a) $80,000,000 plus (b) seventy five percent (75%) of the net income of the
Borrower for each fiscal quarter.

(ii) a minimum liquidity ratio, that is, the ratio of (a) the sum of (x)
consolidated unrestricted cash plus (y) consolidated net accounts receivable to
(b) the sum of (x) consolidated current portion of long term debt plus (y) the
face amount of all undrawn, L/Cs, other than cash secured L/Cs, issued on behalf
of the Borrower and its subsidiaries plus (z) consolidated current liabilities,
all as determined for the Borrower and its subsidiaries on a consolidated basis
in accordance with generally accepted accounting principles that come due within
one (1) year of not less than 0.75 to 1.0.

 

 

5

 

--------------------------------------------------------------------------------






(iii) a maximum leverage ratio of total liabilities less subordinated debt to
capital base of not greater than 1.0 to 1.0.

(iv) a debt service coverage ratio, the ratio of earnings before interest,
taxes, depreciation and amortization to the sum of the current portion of all
long term indebtedness and interest expense on all indebtedness of not less than
1.50 to 1.0, to be maintained at all times in the event of a term loan is
provided and is outstanding under the Acquisition Line Sublimit.

b. Each of the Borrower, GNSC, GSM, LMP and TLA shall maintain hazard insurance
on their inventory with a financially sound and reputable insurance company in
such amounts as are necessary to cover not less than the replacement cost of
such inventory and covering such risks as are usually carried by companies
engaged in the same or similar business which insurance policy shall be endorsed
to name Citibank as an additional loss payee. So long as no Event of Default has
occurred and is continuing under the loan documents in respect of the Credit
Facilities, the Borrower shall be entitled to receive the full amount of all
insurance proceeds, provided that said proceeds are used to purchase replacement
inventory of a type and quality satisfactory to Citibank.

c. The Borrower agrees to maintain a minimum level of unrestricted cash and cash
equivalents equal to not less than the sum of Six Million ($6,000,000) Dollars
and the proceeds derived by the Borrower from any sale/leaseback transaction,
true lease or conditional sales agreement with CitiCapital.

d. Term loans under the Acquisition Line Sublimit shall be prepaid, in whole or
in part, as the case may be, with the net proceeds of any sale or issuance of
any shares of any class of the capital stock of the Borrower, any debt
exchangeable or convertible into any shares of the Borrower or any subordinated
debt incurred or created by the Borrower.

 

10.

Annual Clean-up:

The Borrower covenants and agrees that for a period of not less than thirty (30)
consecutive days at any one time prior to the expiration of the Line there shall
be no direct loans outstanding thereunder.

 

11.

Integration:

This letter amends, replaces and supersedes that certain letter agreement dated
October 25, 2006 (the “Original Letter Agreement”) between the Borrower and
Citibank, which shall be of no further force and effect. The terms and
conditions of this letter agreement and the rights and remedies of Citibank
under this letter agreement shall apply to all of the obligations incurred prior
to the date hereof pursuant to the Original Letter Agreement, in addition to any
obligations incurred on or after the date hereof. This letter agreement does not
constitute and shall not be construed to evidence a novation of or a payment and
readvance of any all loans, extensions of credit or financial accommodations,
interest or other sums, if any outstanding under the Credit Facilities prior to
the date hereof, it being the intention of the Borrower, the Guarantors and
Citibank that this letter agreement, together with the

 

 

6

 

--------------------------------------------------------------------------------






Credit Facilities, provide for the terms and conditions of, and evidences, the
same loans, extensions of credit or financial accommodations as was outstanding
prior to the date hereof, in addition to any loans, extensions of credit or
financial accommodation incurred on or after the date hereof. The indebtedness
and obligations incurred prior to the date hereof, in addition to any incurred
on or after the date hereof, shall be and shall continue to be secured as set
forth in the Credit Facilities and the liens granted to Citibank pursuant to the
Credit Facilities shall continue in full force and effect during the term of the
Credit Facilities and any renewals thereof.

 

12.

Acceptance:

If the foregoing is acceptable, please so indicate by signing and returning this
letter before January 31, 2008, the date this letter will otherwise expire,
unless extended in writing by Citibank.

 

 

 

 

Very truly yours,

 

 

 

CITIBANK, N.A.



 

By:


/s/ STUART N. BERMAN

 

 

 

Stuart N. Berman
Vice President

 

Agreed and Accepted this
day of January 25, 2008

 

 

 

GLOBECOMM SYSTEMS INC.

 

 

 


By:

/s/ ANDREW C. MELFI

 

 



Name:

Andrew C. Melfi

 

 

 

Title:

Vice President, CFO

 

 

 

 

7

 

--------------------------------------------------------------------------------